ORDER

PER CURIAM:
AND NOW, this 26th day of October, 1993, upon consideration of the Report and Recommendations of the Disciplinary Board dated August 11, 1993, it is hereby
ORDERED that Thomas J. Turner, III, be and he is suspended from the Bar of this Commonwealth for a period of two (2) years and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
NIX, C.J., dissents and would accept the recommendation of the Disciplinary Board.
ZAPPALA, J., dissents and would suspend respondent for one (1) year.